     Case 1:20-cv-00173-JRH-BKE Document 14 Filed 05/10/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                   AUGUSTA DIVISION


FLOYD E. CROSS,

              Plaintiff,

                                                    CV 120-173


MEGAN J. BRENNAN,U.S.P.S. Postmaster
General; CANDACE HADDEN,Midville
Postmaster; and KELLI BROWN,Rural
Carrier,

              Defendants.




                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation,to which objections have been filed. (Doc. no. 11.) The

Magistrate Judge recommended dismissal ofthe case without prejudice because Plaintifffailed

to timely effect service of process. CSee doc. no. 8.) In his objections, Plaintiff argues that

after the recommendation for dismissal, he obtained summons for Defendants and mailed them

via certified mail, thereby accomplishing valid service. (Doc. no. 11.) The United States

Attorney's Office acknowledges receipt of a copy of the summons and complaint via certified

mail on April 26, 2021, but argues Plaintiff did not timely serve the proper Defendants, and,

even if the untimeliness were excused, service was improper because Plaintiff served the

summons and complaint himself. (Doc. nos. 12, 13.)
      Case 1:20-cv-00173-JRH-BKE Document 14 Filed 05/10/21 Page 2 of 2




       Nothing in Plaintiffs objections changes the analysis that his case is due to be

dismissed because of the failure to properly effect service in a timely fashion. Indeed, Plaintiff

does not offer good cause for his belated request for summons, and in any event, he concedes

he attempted service himself, a violation ofthe Federal Rules of Civil Procedure which prohibit

a party from effecting service.      Fed. R. Civ. P. 4(c)(2); see also Shelton v. McDonough.

CV 320-080, doc. no. 7 (S.D. Ga. Apr. 28, 2021) (collecting cases for proposition Rule

4(c)(2)'s prohibition on service by a party applies even to service by certified mail).

       Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, DISMISSES Plaintiffs complaint

without prejudice based on the failure to timely effect service, and CLOSES this civil action.

       SO ORDERED this                      of May, 2021, at Augusta, Georgia.




                                             UNITED STATES DISTRICT JUDGE
                                                           DISTRICT OF GEORGIA
